        Case 4:14-md-02566-TSH Document 878 Filed 02/24/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



IN RE: TELEXFREE SECURITIES
LITIGATION                                            MDL No. 4:14-md-2566-TSH

________________________________________
This Document Relates To:

   ALL CASES



 CELIO DA SILVA, RITA DOS SANTOS,
 PUTATIVE CLASS REPRESENTATIVES
 AND THOSE SIMILARLY SITUATED,

                          Plaintiffs,

               v.

 TELEXELECTRIC, LLLP; et al.

                          Defendants,

    DEFENDANTS, JEFFREY A. BABENER AND BABENER & ASSOCIATES’,
  RESPONSE TO JOINT MOTION PROPOSING ENTRY OF PROTECTIVE ORDER

       Defendants, Jeffrey A. Babener and Babener & Associates (together, “Babener

Defendants,”) respond to the Joint Motion of Plaintiffs, Wells Fargo Advisors, LLC, ProPay, Inc.,

Fidelity Bank, International Payout Systems, Inc., and John F. Merrill Proposing Entry of

Protective Order (Doc. No. 874) (“Joint Motion”) as follows:

       Paragraph 3 of the Joint Motion states that the Babener Defendants’ counsel declined to

“consent to the proposed Protective Order and will make a separate submission in response to this

Motion.” The Babener Defendants seek to clarify that their counsel provided comments regarding

the proposed Protective Order and such comments were not included in the final version.

Therefore, they declined to join. The Babener Defendants have not yet filed a responsive pleading,

and filed a Motion for Extension of Time to Respond to Fifth Amended Complaint and to
                                                                                  1004301\305233283.v1
        Case 4:14-md-02566-TSH Document 878 Filed 02/24/20 Page 2 of 3




Plaintiffs’ Discovery Requests on January 10, 2020 (Document No. 834). That motion remains

pending. As that motion indicates, the Babener Defendants intend to file a motion to dismiss

whichever complaint the Court deems is operative after consideration of other pending motions.

As the Plaintiffs’ counsel has not conducted the required Fed. R. Civ. P. 26(f) conference with the

Babener Defendants’ counsel, any such protective order is premature. Numerous other putative

defendants named in the Fifth Amended Consolidated Complaint have also not joined in the

motion for protective order. Should the Babener Defendants’ eventual motion to dismiss be denied,

and upon the appropriate Rule 26(f) conference, it will discuss an appropriate protective order.



                              [SIGNATURE PAGE TO FOLLOW]




                                                2
                                                                                  1004301\305233283.v1
        Case 4:14-md-02566-TSH Document 878 Filed 02/24/20 Page 3 of 3




                                                 Attorneys for Defendants
                                                 JEFFREY A. BABENER and BABENER &
                                                 ASSOCIATES

                                                 By: Their Attorneys

                                                 __/s/ Jordan S. O’Donnell___________
                                                 David A. Grossbaum, BBO #546020
                                                 Andrew M. Schneiderman, BBO #666252
                                                 Jordan S. O’Donnell, BBO #684001
                                                 HINSHAW & CULBERTSON LLP
                                                 53 State Street 27th Floor
                                                 Boston, MA 02109
                                                 dgrossbaum@hinshawlaw.com
Dated: February 24, 2020                         aschneiderman@hinshawlaw.com
                                                 jodonnell@hinshawlaw.com
                                                 617-213-7000
                                                 617-213-7001 (facsimile)




                                CERTIFICATE OF SERVICE

        I, Jordan S. O’Donnell, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF), and paper copies will be sent by U.S. Mail to those indicated as non-registered
participants, if any, on February 24, 2020.

                                                 /s/ Jordan S. O’Donnell
                                                 Jordan S. O’Donnell




                                                 3
                                                                                   1004301\305233283.v1
